Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart_gregg@allianzlife.com www.allianzlife.com August 3, 2010 Ms. Sally Samuel Office of Insurance Products Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life and Annuity Company Registration Statement No. 333-144584 Dear Ms. Samuel: On July 13, 2007, the above-referenced Registration Statement was filed via Edgar on Form S-1. The purpose of this filing was to register a Contingent Individual Deferred Fixed Annuity Contract pursuant to the 1933 Act. We are hereby requesting withdrawal of the previously accepted Registration Statement, to include all pre-effective amendments, under Form Type RW and pursuant to Rule 477. The purpose of the withdrawal is that we intend to update and revise the previously filed registration statement and file the product with a different Registrant. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life and Annuity Company /s/ Stewart Gregg By: Stewart D. Gregg
